DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second rail having a second length that is shorter than the first length” as claim in claim 1 must be shown or the feature(s) canceled from the claim(s).  The second rail 620 shown to have the same length as the first rail 610 in fig. 14. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
no reference number associated with an opening as well as a first planer surface as disclosed in claim 11 was found in the provided drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 4: “Adapter assembly” reads as “an assembly (generic placeholder) for adapting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second rail having a second length that is shorter than the first length”. However, para 66 recites the second rail to be 620 which is equal to first rail 610, also shown in fig. 14. For the purpose of examination, the modified rail 700 will be assumed to be the second rail that supports the claim language as shown in fig. 14. Further clarification and correction is required. All the dependent claims inherit the same issue. 
Claim 5 recites the limitation “at least some of the second set of drivable components include a quarter-inch hex shaft […]”. However, Claim 5 depends on claim 1 that recites “a second rail comprising a second plurality of receptacles configured to receive a second set of drivable components”. Claim 5 is led to be indefinite because it is not clear if the drivable component are positively recited structure or not. For the purpose of examination, based on claim 1, it will be assumed that the drivable components are intended use. However, further clarification and correction is required. 
Claim 10 recites the limitation “the extension portion”. However, this limitation is not previously introduced in the claim. It is unclear if “the extension portion” refers to a newly recited structure or a 

Claim 11 recites the limitation “the first rail or the second rail”. However, these limitations are not previously introduced in the claim. It is unclear if the applicant refers to a newly recited structure or a structure that has been recited previously. There is insufficient antecedent basis for this limitation in the claim. Further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20210078159) in view of Chen (US 20050056559).
Regarding claim 1, Jiang discloses, A case for storing drivable components (Fig.1-14; Para 003) , the case comprising: a first half shell (1) and a second half shell (2) operably coupled to each other via a hinge (3) ; a frame member (10)  included in at least one of the first half shell or the second half shell 
Additionally, Jiang discloses a rail (17) having a length (Fig.10)  that is rotatable (Fig.  11, 30 is capable of being rotated in structure 35) an configured to receive drivable (Para 3) component 
However, Jiang does not explicitly discloses a first rail comprising a first plurality of receptacles configured to receive a first set of drivable components, the first rail having a first length; and a second rail comprising a second plurality of receptacles configured to receive a second set of drivable components, the second rail having a second length that is shorter than the first length, , wherein both the first rail and the second rail are configured to be rotatable in the rail holding slots between a storage position in which the first rail or the second rail is fixed in an orientation in which the first and second sets of drivable components extend substantially parallel to a base portion forming an outer wall of the case and an in-use position in which the first rail or the second rail is rotated out of the storage position, and wherein, when in the storage position, the first rail is retained at a first bit storage layer within the case and the second rail is retained at a second bit storage layer.
Chen is in the field of endeavor and discloses a first rail (See annotated fig. below)  comprising a first plurality of receptacles (51) configured to receive a first set of drivable components (59) , the first rail having a first length; and a second rail (See annotated fig. below) comprising a second plurality of receptacles (51)  configured to receive a second set of drivable components (59) , the second rail having a second length that is shorter than the first length (Since the second rail is placed inside the first rail, the length of the second rail is smaller than the first rail. ), wherein both the first rail (See annotated fig below)  and the second rail (See annotated fig. below) are configured to be rotatable in the rail holding slots between a storage position (Fig.4)  in which the first rail or the second rail is fixed in an orientation in which the first and second sets of drivable components extend substantially parallel to a base portion (40) forming an outer wall of the case and an in-use position (Fig.5,6)  in which the first rail or the 


    PNG
    media_image1.png
    490
    407
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate a first rail comprising a first plurality of receptacles configured to receive a first set of drivable components, the first rail having a first length; and a second rail comprising a second plurality of receptacles configured to receive a second set of drivable components, the second rail having a second length that is shorter than the first length, , wherein both the first rail and the second rail are configured to be rotatable in the rail holding slots between a storage position in which the first rail or the second rail is fixed in an orientation in which the 
With regards to the limitation “both the first rail and the second rail are configured to be removable from the rail holding slots” (Since rail 17 is configured to be removable, it is reasonably expected to have first and second rail that are configured to be removable from the rail holding 15).

Regarding claim 2, Jiang-Chen discloses the hinge (3)  defines a hinge axis, wherein the first rail (As annotated for claim 1) rotates about a first rail axis (Chen,Fig.1-6), and the second rail (As annotated for claim 1)  rotates about a second rail axis that is substantially parallel to the first rail axis (Chen,Fig.1-6), and wherein the first and second rail axes are substantially perpendicular to the hinge axis (Since rail 17 rotates about an axis that is perpendicular to hinge axis 3, it is reasonably expected to have the first and second rail axes that are substantially perpendicular to the hinge axis as well).

Regarding claim 3, Jiang-Chen discloses , the first bit storage layer lies in a first plane substantially parallel to the base portion (See annotated fig. below) , and wherein the second bit storage layer lies in a second plane substantially parallel to the base portion (See annotated fig. below) and spaced farther apart from the base portion than the first plane (See annotated fig. below).

    PNG
    media_image2.png
    345
    533
    media_image2.png
    Greyscale

Regarding claim 4, Jiang-Chen discloses a distance between a pair of the rail holding slots positioned opposite each other in the lateral sides of the frame member is about equal to the first length (Jiang, the distance between slot 15 is the lateral direction is about equal to the length of the rail 17, hence it is reasonable to expect that the when the case of Jiang is modified in view of Chen, the distance of the slot would be about equal to the first rail of Chen), and wherein the case further comprises an adapter assembly ( Chen,57) configured to interface with the pair of rail holding slots (57 interacts with the slot 41) to define a pair of adapted rail holding slots (54) having a distance therebetween that is about equal to the second length (57 is mounted through 54. 54 is considered to be the adopted rail holding slot, Fig.2, the distance in between 54 is about equal to the length of the second rail).

Regarding claim 5, The limitation “ at least some of the second set of drivable components include a quarter-inch hex shaft and have a length greater than 50% of a length of the case, and wherein at least some of the first set of drivable components include a quarter-inch hex shaft and have a length less than 50% of the length of the case.” is considered to be intended use. Examiner asserts that the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang-Chen as applied to 3 in view of Chen (US 20050241974 hereinafter “Kun”)

Regarding claim 10, Jiang-Chen does not explicitly discloses the second rail comprises a gap region defining a space in which no receptacles are formed, wherein the first rail comprises a lip portion that extends toward the second plane, and wherein the lip portion projects toward the gap region such that the extension portion is reachable by a user through the second plane when the second rail is in the storage position.
Kun is in the field of endeavor and discloses a gap region (The portion in between holders 22) defining a space in which no receptacles are formed wherein a lip portion (Fig.1,23) that can be reached by a user hand when the rail in in storage position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Jiang-Chen to incorporate a gap region defining a space in which no receptacles are formed wherein a lip portion that can be reached by a user hand when the rail in in storage position as taught by Kun for the purpose of taking the rail out of storage position by pulling the lip using hand. 
As a result of the modification, the case of Jiang-Chen in view of Kun would have a gap region in the second rail as well as lip on the first rail such that the lip portion extends towards the second place and is accessible by an user. 


Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steele (US 20160052125) discloses a tool bit case wherein plurality of tool holding bars goes across the body and are held by holding slots in a frame. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJIDUL ISLAM/               Examiner, Art Unit 3736            



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736